Citation Nr: 1621872	
Decision Date: 06/01/16    Archive Date: 06/13/16

DOCKET NO.  15-25 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for a low back disability (claimed as arthritis).

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and anxiety disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from August 1980 to April 1985.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  By this rating action, the RO, in part, confirmed and continued its previous denials for service connection for anxiety disorder, PTSD and low back disability.  The Veteran appealed the RO's adverse determination to the Board. 

In March 2016, the Veteran testified before the undersigned at a hearing conducted at the above RO.  A copy of the hearing transcript has been associated with the Veteran's Veterans Benefits Management System (VBMS) electronic record.  During the hearing, the Veteran waived initial RO consideration of all evidence received since a July 2015 Statement of the Case (SOC).  (Transcript (T.) at page (pg. 3)). Thus, a remand to have the RO initially consider any pertinent evidence received after the July 2015 SOC is not required.  38 C.F.R. § 20. 1304 (2015).

The Veteran's claim of entitlement to service connection for an acquired psychiatric disorder includes any current psychiatric disorder that is reasonably encompassed by his reported symptomatology.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In the instant claim, the Veteran has continued to seek service connection for a mental disability, however variously claimed and diagnosed, as due to events he experienced during military service, notably having been exposed to hostile enemy fire during a training mission, OPERATION TEAM SPIRIT in 1984/1985, along the demilitarized zone (DMZ) in Korea.  (See e.g., Veteran's handwritten letter to VA, received in April 2013, and VA Form 21-4138, Statement in Support of Claim, dated and signed by the Veteran in April 2013, containing his statement that his anxiety and nervousness were part of his PTSD symptoms; and T. at pages (pgs.) 5-9).  Although in final decisions, issued in April 2002 and April 2009, the RO and Board denied service connection for an acquired psychiatric disability and PTSD, respectively, a liberalizing July 2010 amendment to 38 C.F.R. § 3.304(f) (2015) creates a new factual basis for adjudicating the claim for service connection for PTSD.  See Ervin v. Shinseki, 24 Vet. App. 318 (2011); see also 75 Fed. Reg. 39843 (Jul. 19, 2010).  Therefore, the Veteran's claim for an acquired psychiatric disorder, to include PTSD and anxiety disorder will be reviewed on a de novo basis as opposed to a new and material evidence basis.  Ervin v. Shinseki, 24 Vet. App. 318, 320-21 (2011) (discussing a "liberalizing" amendment to 38 C.F.R. § 3.304(f) that allows, in some circumstances, for a veteran's lay testimony to establish the occurrence of a claimed stressor so long as a VA psychiatrist or psychologist confirms that the testimony is sufficient to support a PTSD diagnosis and that symptoms are related to that stressor).

In the decision below, the Board will reopen the previously denied claim for service connection for a low back disability and remand the underlying claim, as well as the issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD and anxiety, to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if additional action is required on his part.


FINDINGS OF FACT

1.  By a final October 2007 rating action, the RO denied service connection for a low back disability because there was no evidence of a nexus between the Veteran's diagnosed low back pain and his period of military service.

2.  New evidence received since the final October 2007 rating decision relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for a low back disability (i.e., evidence of the Veteran having had low back problems ever since he was required to carry excessively heavy loads and weaponry and from having performed low-lying jumps with ropes as an infantryman during military service). 


CONCLUSIONS OF LAW

1.  The October 2007 rating decision, wherein the RO denied service connection for a low back disability, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 20.200, 20.202 (2015). 

2.  New and material evidence has been received to reopen the claim for service connection for a low back disability.  38 U.S.C.A. §§ 5103, 5013A, 5107, 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156, 3.159, 20.1103 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Before addressing the merits of the new and material evidence issue decided herein, VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a) (2015). Proper Veterans Claims Assistance Act of 2000 (VCAA) notice must inform the claimant of any information and evidence not of record that is necessary to substantiate the claim.  The claimant should be informed as to what portion of the information and evidence VA will seek to provide, and what portion of such the claimant is expected to provide.

The Board is granting the Veteran's petition to reopen a previously denied claim for service connection for a low back disability in the decision below, and remanding the underlying claim to the RO for additional development.  Consequently, a determination on whether the VCAA's duty to notify and assist provisions were satisfied is unnecessary at this point pending further development and the readjudication of this claim on its merits.  See Bernard v. Brown, 4 Vet. App. 384 (1993). See also Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), aff'd, 499 F.3d 1317 (Fed. Cir. 2007).

II. Analysis

The Veteran seeks to reopen a previously denied claim for service connection for a low back disability.  He contends that he has experienced low back pain ever since he was required to carry excessively heavy loads and weaponry and perform low-lying jumps with ropes as an infantryman military service.  (T. at pgs.16-17).

By an October 2007 rating action, the RO denied service connection for a low back disability.  The RO concluded that there was no evidence of a diagnosed low back disability that was related to his period of miliary of service.  The Veteran was informed of the RO's decision in November 2007.  The Veteran did not appeal the October 2007 rating action, nor did he submit any new and material evidence within one year following this decision.  See 38 C.F.R. § 3.156(b) (2015).  Thus, the rating decision became final in November 2008.

In April 2013, the Veteran sought to reopen his previously denied claim for service connection for a low back disability.  (See Veteran's handwritten letter to VA, labeled as "Correspondence" and received into the Veteran's electronic record on April 27, 2013).  The Board finds that new and material evidence has been received and the claim for service connection for a low back disability will be reopened. 

A finally decided claim may be reopened if the claimant presents new and material evidence with respect to a claim which has been previously denied and which is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  If the claim is so reopened, it will be reviewed on a de novo basis.  38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).

"New" evidence means existing evidence not previously submitted to agency decision makers. "  Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a); but cf. Shade v. Shinseki, 24 Vet. App. 110 (2010) (finding that regulations do not require new and material evidence as to each previously unproven element of a claim).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The presumption of credibility is rebuttable when the evidentiary assertion is inherently incredible or when the fact asserted is beyond the competence of the person making the assertion. King v. Brown, 5 Vet. App. 19, 21 (1993).

Evidence received since the RO's final October 2007 rating action includes, but is not limited to, VA treatment reports, dated from May 2003 to June 2014.  These reports contain, in part, an August 2003 treatment report.  When evaluated at the VA clinic in August 2003, the Veteran gave a history of having low back pain since an injury in the service years ago.  The examining VA clinician entered an assessment, in part, of chronic low back pain/hx injury.  (See VA treatment reports, dated from May 2003 to June 2014, labeled as "CAPRI," at pg. 281).  In addition, a January 2007 VA treatment report contains the examining clinician's assessment, in part, of back pain.  During that evaluation, the Veteran had provided a history of having had back pain since 1985.  (See VA treatment reports, dated from January 2007 to October 2009 labeled as "CAPRI" at pg. 120).  Other evidence added to the record since the RO's final October 2007 rating action includes the Veteran's March 2016 testimony before the undersigned that he has had low back pain ever since he was required to carry excessively heavy loads and perform low-lying jumps with ropes as an infantryman during military service.  (T. at pgs. 16-17). 

The above-cited VA treatment reports and testimony are new because they were not of record at the time of the RO's October 2007 final rating action.  They are also material.  They are material because they relate to an unestablished fact that was not previously of record at the time of the final October 2007 rating action, namely evidence that the Veteran has had low back pain ever since military service. Id.  This evidence creates a reasonable possibility of substantiating the claim because it provides evidence of a nexus between the Veteran's complaints of low back pain and his period of military service, notably from having to carry heavy items/ weaponry and perform low-lying jumps as an infantryman. Shade v. Shinseki, 24 Vet. App. 110 (2010).  Accordingly, the claim for service connection for a low back disability is reopened.


ORDER

New and material evidence having been received, the claim for service connection for a low back disability is reopened; to this extent only the claim is granted.  

REMAND

The Board finds that additional substantive development is necessary in order to ensure there is a complete record upon which to decide the Veteran's claims for service connection for a low back disability and an acquired psychiatric disability, to include PTSD and anxiety disorder; specifically, to obtain Social Security Administration (SSA) records and to schedule the Veteran for VA examinations to determine the etiology of his claimed low back disability and acquired psychiatric disability, to include PTSD and anxiety disorder.  The Board will separately discuss each reason for remand below.

i) SSA records

In a May 2013 letter from SSA to the Veteran, along with an Explanation of Benefits, SSA informed the Veteran that he was entitled to receive benefits as of March 26, 2013.  There is no indication in the electronic record that the SSA was ever queried on the existence of records related to the grant of those benefits.  Once VA is put on notice that the Veteran is in receipt of such benefits, VA has a duty to obtain any related records. Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Masors v. Derwinski, 2 Vet. App. 181 (1992).

ii) VA examinations

a) Low Back Disability

The Veteran seeks service connection for a low back disability.  He contends that he has experienced low back pain ever since he was required to carry excessively heavy loads and perform low-lying jumps with ropes during his duties as an infantryman during military service.  (T. at pgs. 16-17).  He has denied having sustained any post-service injury to his low back.  Id. at pg. 16. 

The Veteran's service treatment records are wholly devoid of any subjective complaints or clinical findings of any low back pathology.  A Chapter 13 examination report, dated in March 1985, reflects that the Veteran's spine was evaluated as "normal."  On an accompanying Report of Medical History, the Veteran did not indicate "yes" or "no" as to whether he had had low back pain. 

The Veteran's DD 214 reflects that his military occupational specialty was an infantryman.  Thus, the Board finds the Veteran's statements of having to carry  heavy items/weaponry and perform low-lying jumps consistent with his duties as an infantryman.  38 U.S.C.A. § 1154(a) (West 2014). 

Post-service VA and private treatment records include, but are not limited to, VA treatment reports, dated from May 2003 to June 2014.  These reports contain, in part, an August 2003 treatment report.  When evaluated at the VA clinic in August 2003, the Veteran gave a history of having had low back pain since an injury in the service years ago.  The examining clinician entered an assessment, in part, of chronic low back pain/hx injury.  (See VA treatment reports, dated from May 2003 to June 2014, labeled as "CAPRI," at pg. 281).  In addition, a January 2007 VA treatment report contains the examining clinician's assessment, in part, of back pain.  Prior to the evaluation, the Veteran had provided a history of having had back pain since 1985.  (See VA treatment reports, dated from January 2007 to October 2009 labeled as "CAPRI" at pg. 120).  

It is unclear from the above-cited evidence if the Veteran has a current low back disability in view of the diagnoses of chronic low back pain.  See e.g., Sanchez-Benitez v. West, 13 Vet App 282 (1999); aff'd sub nom.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) (to the effect that pain without a diagnosed or identifiable underlying malady or condition did not constitute a disability for which service connection could be granted).  Thus, in view of the Veteran's MOS as an infantryman, his subjective complaints of having had low back pain from having carried excessive items and weaponry and from having performed low-lying jumps as an infantryman, and the above-cited VA assessments of chronic low back pain/ injury after the Veteran provided a history of having injured his low back during service, the Board finds that a VA examination is needed to determine the nature and extent of any currently diagnosed low back disability.  38 C.F.R. § 3.159(c) (2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006);

b) Acquired Psychiatric Disability, to include Anxiety and PTSD

The Veteran seeks service connection for an acquired psychiatric disorder, namely anxiety and PTSD.  He contends that he has anxiety and PTSD as a result of fear from hostile enemy fire while serving with Bravo C Company, 21st Infantry Division during a training mission, OPERATION TEAM SPIRIT (OTS), in 1984/1985 along the demilitarized zone (DMZ) in Korea.  (See Veteran's handwritten letter to VA, received in April 2013, and VA Form 21-4138, Statement in Support of Claim, dated and signed by the Veteran in April 2013, containing his statement that his anxiety and nervousness were part of his PTSD symptoms and T. at pgs. 5-9).  He maintains that he was not wounded during OTS.  Id. at pg. 8. 

Service connection specifically for PTSD requires: (1) medical evidence establishing a diagnosis of the disorder; (2) credible supporting evidence that the claimed in-service stressor occurred; and (3) a link established by medical evidence, between current symptoms and an in-service stressor.  38 C.F.R. § 3.304(f).  The PTSD diagnosis must be made in accordance with the criteria of Diagnostic and Statistical Manual of Mental Disorders.  38 C.F.R. § 4.125(a) (2015).

The evidence necessary to establish the occurrence of a recognizable stressor during service to support a diagnosis of PTSD will vary depending upon whether a veteran engaged in "combat with the enemy."  See Gaines v. West, 11 Vet. App. 353, 359 (1998).  If VA determines that a veteran engaged in combat with the enemy and his alleged stressor is combat-related, then his lay testimony or statement is accepted as conclusive evidence of the stressor's occurrence and no further development or corroborative evidence is required-provided that such testimony is found to be "satisfactory," i.e., credible and "consistent with circumstances, conditions or hardships of service."  38 U.S.C.A. 1154(b) (West 2014); 38 C.F.R. 3.304(f)(1); Zbaracki v. Brown, 6 Vet. App. 91, 98 (1993).

If, however, the alleged stressor is not combat-related, then the veteran's lay testimony, in and of itself, is not sufficient to establish the occurrence of the alleged stressor.  Instead, the record must contain evidence that corroborates his testimony or statements.  See Cohen v. Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. App. 389, 395 (1996). 

Effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 75 Fed. Reg. 39843  (July 13, 2010), as amended by 75 Fed. Reg. 41092  (July 15, 2010)).  Here, the recent amendments apply to the Veteran's claim because his stressor is based on his fear of hostile military activity while serving along the DMZ in Korea during OPERATION TEAM SPIRIT in 1984/1985.  

The Veteran's service treatment records reflects that he received treatment for an unrelated disability during OPERATION TEAM SPIRIT in April 1984.  In mid-December, the Veteran referred himself for a psychiatric evaluation.  At that time, the evaluating social worker noted that there was no evidence of an emotional or mental disorder of psychiatric significance to warrant disposition through medical channels.  The social worker concluded that the Veteran's [psychiatric] problems were not receptive to hospitalization; rehabilitative transfer; disciplinary action; retraining, or a military occupational specialty (MOS) re-classification.  The social worker opined that it was unlikely that any rehabilitative measures would produce an effective soldier out of the Veteran.  The social worker described the Veteran as apathetic; immature, inept; and, unmotivated to become a productive solider.  The social worker recommended that the Veteran be administratively separated from military service.  As a result, the Veteran received a Chapter 13 administrative separation in March 1985.  A mental status evaluation at that time was unremarkable.  The evaluating clinician concluded that the Veteran had the mental capacity to fully understand and participate in the administrative proceedings, and that he was mentally responsible.  On a March 1985 Report of Medical History, the Veteran denied having any frequent trouble sleeping and nervous trouble.  He did not provide a response as whether he had had excessive worry or depression. 

Regarding the Veteran's claimed stressor that he was in fear of hostile military activity during OTS in 1984/1985 along the DMZ in Korea, the Board conducted internet research of the United States Forces/Korea 8th United States Army Historical Record.  A review of this report reflects that during OTS in November 1984, an armed encounter occurred between North Korea Army and United Nations Command (UNC) soldiers that left one (1) Republic of Korea soldier dead, and wounded one (1) United States and several North Korea soldiers.  (www. nautilus.org/wp-content/uploads/2011/12/ahr_eightyfour.pdf).

Thus, in view of service treatment records reflecting that the Veteran had served in OTS in April 1984, and the above-cited internet research confirming the occurrence of an armed encounter between the North Korean Amy and UNC soldiers in November 1984, the Board finds his contention that he was in fear of hostile military activity during OTSD in 1984/1985 along the DMZ in Korea, to be consistent with the time, place, and circumstances of his military service.  38 U.S.C.A. § 1154(a) (West 2014).  Accordingly, the Board finds that an adequate VA examination and opinion are needed to assist in determining whether the Veteran has a currently diagnosed acquired psychiatric disability, to include PTSD and anxiety disorder, and if so, whether any such acquired psychiatric disorder was caused by or is related to his period of military service.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  Accordingly, the case is REMANDED for the following action:

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain any medical records related to the Veteran's receipt of SSI benefits, and any decisions.
   
2.  Copies of updated treatment records should be obtained and added to the claims file.

3. After the development directed in paragraphs 1-2 has been completed to the extent possible, schedule the Veteran for a VA examination by an appropriate medical professional for the purpose of ascertaining the presence, nature and likely etiology of his low back disability.  The examiner should obtain a complete, pertinent history from the Veteran and review the Veteran's electronic record in conjunction with the examination, giving particular attention to his service treatment records, lay assertions and testimony, and the pertinent VA and private post-service medical evidence.  The examiner should indicate in the examination report that a review of the entire record was completed. 

Based upon the examination and a review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any currently diagnosed low back disability(ies) is/are attributable to military service, including the Veteran's history of having had low back pain ever since he was required to carry heavy items/weaponry and perform low-lying jumps as an infantryman during miliary service. 

The examiner is hereby advised that service treatment records are devoid of any clinical evidence of any low back pathology.  The VA examiner is advised that the Board finds the Veteran's statements of having to carry heavy items/weaponry and perform low-lying jumps consistent with his duties and MOS as an infantryman during.  

The basis for the opinion is to be fully explained with a complete discussion of the pertinent (lay and medical) evidence of record and sound medical principles, including the use of any medical literature, which may reasonably illuminate the medical analysis in the study of this case.

4.  After completing the development directed in paragraphs 1-2, above, schedule the Veteran for a VA examination to determine whether any current psychiatric disability, including PTSD and anxiety disorder, is of service onset or otherwise related to service, including his service in OPERATION TEAM SPIRIT along the DMZ in Korea in 1984. The examiner should note that the electronic record was reviewed. 
   
 The examiner should provide an opinion as to the following:
   
a. whether the Veteran currently meets the criteria for a diagnosis of PTSD related to fear of hostile military or terrorist activity while on active duty. 
The examiner is hereby advised that the Board finds the Veteran's contention that he was in fear of hostile military activity during OPERATION TEAM SPIRIT in 1984/1985 along the DMZ in Korea to be consistent with the time, place, and circumstances of his military service.  38 U.S.C.A. § 1154(a).  
 
If the Veteran does not meet the criteria for a diagnosis of PTSD, the examiner should opine whether any previous diagnosis was made in error or the disorder has gone into remission.
   
b. For any other current psychiatric disability (any psychiatric disability diagnosed since 2010), the examiner should provide an opinion as to whether it is at least as likely as not (i.e., a likelihood of 50 percent or more) that it is of service onset or otherwise related thereto, to include any stressor.
   
   The examiner must provide reasons for the opinions.
   
If the examiner is unable to provide an opinion without resort to speculation, the examiner should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 
   
The absence of evidence of treatment for psychiatric symptoms in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion. 
   
The examiner is advised that the Veteran is competent to report in-service symptoms and history, and such reports, including those of a continuity of symptomatology, must be acknowledged and considered in formulating any opinions.
 
If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.

5.  The claims should be readjudicated.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case.  Then, if all is in order, return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


